Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of claims: claims 1-23 and 25-28 are pending.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/18/2021 has been entered.

The amendment filed 10/18/2021 which adds new claims 25-28 has been entered. Claim 24 was canceled by the amendment filed 1/11/2016. The claims 25-28 are drawn to the examined invention. Thus, claims 1-23 and 25-28 are under examination. 
The claims of this application have the effective filing date 4/8/2013.

              Withdrawal of rejections
The 102(a) rejection (new matter) of claims 1-21 set forth in Finality mailed 12/1/2016 is withdrawn according to Examiner answer mailed 8/1/82021 (see page 3, Examiner answer). 
The 103 rejection of claims 1-23 and 25-28 by US 20130190479 and US Pat. No.5138030 is withdrawn. Yet, the  new 103 rejection  which cites new references are applicable to claims 1-23 and 25-28.

                 Claim Rejections - 35 USC § 112(b)  
 
   The following is a quotation of 35 U.S.C. 112(b):    
                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

               Claims 1-23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 22 and 25 are unclear what is correlation between steps (b), (c) and (d); wherein all these three steps set forth “…the collagen source…” which is the product resulted from the step(a) “providing a collagen source”.  The “collagen concentration” resulted from step(b) of “adjusting the collagen source to a collagen concentration …” is no longer the “collagen source” itself;. Similarly, the collagen  product having the adjusted pH resulted from 
Claims 1-21 which depend from claim 1; claim 23 which depends from claim 22; and claims 26-27 which depend from claim 25 are also rejected. 
Claim 25 at step (e) recites the limitation “…removing an aqueous phase from the frozen collagen…”; the claim does not set forth in which step prior to the step (e) the “aqueous phase” is produced, and thus, there is insufficient basis for this limitation  in the claim. In addition, the recitation is unclear how the frozen collagen (protein in frozen state) contains the “aqueous phase” wherein said “phase” must be relative to and separated from other phase which has unidentified/undefined in the claim. Claims 26-28 which depend from claim 25 are also rejected. 

                35 USC §103(a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
             1. Determining the scope and contents of the prior art.
 2. Ascertaining the differences between the prior art and the claims at issue.
 3. Resolving the level of ordinary skill in the pertinent art.
       4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-23 are under 35 U.S.C. 103 (a) as being unpatentable over US 20130190479 (‘479) in view of US Pat. No.6613348 (‘348), US Pat. No.5138030 (‘030), US Pat. No. 4273705 (‘705) and US Pat. No. 5219576 (‘576).
‘479 teaches a process of preparing collagen powder comprising the steps:
step 1a, step 22a) (Example 1, [0134], lines 1-11, ‘479) including grinding starting material “collagen fiber” to make an aqueous solution with collagen concentration of 3% by weight (see [0134], lines 15-16, ‘479) which reads on instant 1.5-4.0% (w/w) (step 1b; step 22b; claims 2, 7, 9 and 23); wherein said grinding is a mechanically degrading approach in addition to other mechanically degrading mean (claim 5) that is "pulverization" (see below). 
It is noted that the “step 1a” and “step 22a” refer to “step (a) of claim 1” and “step (a) of claim 22”, respectively; and similarly, these abbreviations will be applied to all steps of claims 1, 22.  
(2) adjusting pH to 3.0 and then to pH 4.5 (step 1c, step 22c, and claims 2,  21) so as to isoelectrically precipitate collagen to generate collagen precipitates ([0134], lines 20-21 and 30-32; and [0083], ‘479); and recovered precipitate is dispersed or solubilized in water to collagen concentration of 3%  with adjusting pH to 3.0 with an acid  ([0134], lines 14-18, ‘479) which can be acetic acid ([0006], lines 8-10, ‘479). 
 It is noted that the open-ended claim language "comprising" (claims 1, 22, 25) allows for multiple pH adjusting steps. Also, it is noted that MPEP states that “selection of any order of mixing ingredients is prima facie obvious” and that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP 20144.04 (IV)(C)).
(3) drying said “collagen precipitate” to obtain “collagen powder” (see [0135], lines 1-7, ‘479) wherein said drying is a dehydration (step 1e, step 22e) ([0022], lines11-14, ‘479); such as “freeze-drying” to obtain dry collagen (step 1d, step 22d) ([0131], lines 13-15; [0006], line 12; and [0015], line 8, ‘479). It is noted that step(d) and (e) of claims 1 and 22 are construed as being encompassed by “freeze-dried” process because it is a drying (dehydrating, step(e)) process wherein liquid ware is removed by vacuum sublimation at subzero temperature, i.e., freezing state (step (d)) (see col.3, lines 22-30, ‘348). In the event that step(e) of claims 1 and 22 refers to dehydrating the freeze-dried product, the step(e) is still obvious over the prior art. Since the grinding (a mechanically degrading approach) step (‘479) is performed before the freeze-dried step discussed above, claim 5 is rejected. 
This is because it has been known that the freeze-dried collagen product can be further dehydrated using a dryer (col.,3, lines 53-55, ‘348) such as oven at 150 [Symbol font/0xB0]C  (col.4, lines 17-20, ‘348) which reads on dehydrating the frozen collagen … by increasing a temperature of the frozen collagen to at least about + 30 [Symbol font/0xB0]C (step(e), new claim 25).  
Accordingly, the closely related collagen powder production art (‘030) teaches a method of producing a collagen powder (which is the common subject matter of ‘479), and teaches producing said collagen powder by subjecting collagen dispersion to a freeze-dry process which necessarily results in “dehydrating the frozen collagen” (claims 1, 22, 25) to produce the dried collagen powder product (Example 4, col.6, lines 12-14; and Example 7, ‘030); wherein said  instant steps (d) and (e) of claims 1 and 22. 

Moreover, the reduction of pressure to a range of about 0.05 to about 1 mbar (claim 14) is considered to be a mechanistic process associated with the conventional freeze-dry technique.
(4) in order to adjust size of the collagen powder product to obtain desired size of particles of the collagen powder, the collagen powder (resulted from the freeze-drying) is subjected to further pulverization ([0130], last three lines, ‘479) wherein pulverization i s a type of grinding which is a “mechanically degrading” process (step 1f, step 22f) as evidenced by p.6, lines 15-18; p.2, line 36; and p.3, lines 1 and 4 of instant specification. This is applied to “mechanically degrading the dehydrated collagen to a powder” recited in step(f), claims 1 and 22 (see [0130], last three lines; and [0129], lines 1-3, ‘479).

       ‘479 does not expressly discloses the property of the produced collagen powder has a water absorbency of least 20-fold of its dehydrated weight (claims 1, 20) nor disclose the property of produced collagen powder has bulk density of about 20 to 30 mg/Cm3” (claim 22, claim 20 and 28).

[Symbol font/0xB7] Regarding the property of the water absorbency, ‘479 teaches that the produced collagen powder has medical application ([0108], lines 1-3, ‘479).  Accordingly the relative collage powder art (‘348) has taught that the collagen powder (produced by a method comprising freeze-dried process) is useful as a wound dressing for high exudative wounds (abstract, last 4 lines, ‘348)  wherein high water absorbency is desired (col.1, lines 66-67, ‘348) and thus there is demand for using the collagen powder in would healing medical application (col.2, lines 11-12, ‘348) wherein said water absorbency refers to 2-20 times the weight of the collagen powder material (ref claims 12 and 16;; and col.3, lines 40-41, ‘348). It is noted that ‘348 has disclosed measuring absorbency of water (see col.5, lines 1-5). The dry collagen powder having absorbency of 15 times its weight in liquid has been known to be an excellent wound excaudate control material (col.6, lines 60-64, ‘030). 
In addition, it has also been known in the collagen art (‘705) that collagen has high water absorbency property (col.1, lines 10-14, ‘705) wherein said “water absorbency is raised to 100 times of its own weight  for its use as wound-dressing material wherein the collagen has been utilized as an absorbent (col. 1, lines 12 and 19-23, ‘705) which is the common subject matter of ‘348). The prior art “water absorbency is raised to 100 times of its own weight” is applied to  the water absorbency of  at least 20-fold of its dehydrated weight (claims 1, 20, 28) that is the dehydrated collagen powder taught by ‘479 in order to meet the “demand” for the collagen powder to be used in would healing medical application such as wound dressing for high exudative wounds. Thus, one skilled in the art would have prepared dehydrated collagen powder 
In addition, it is noted that the applicants’ specification describes that the pH of the collagen dispersion prior to the freezing and dehydrating steps strongly influenced the fluid absorption capacity, and that the water uptake (i.e., absorption) properties of prepared collagen powder is primarily defined by the pH wherein a pH of <4.5 appears to provide a water absorption value of at least 20-fold greater than the sample weight (see page 8, lines 26-27 and 32-34, instant specification). Since the prior art has taught the method of making the collagen powder comprising the step adjusting pH to 3 and 4.5 (‘479), which is substantially same as applicant’s own specification description of how the pH of the composition before the freeze dry process influences the water absorbency property of at least 20-fold greater than the sample weight; i.e., the applicant’s specification supports  the inherent property of the water absorbency thereof for the collagen composition made by ‘479 process. 

 [Symbol font/0xB7] Regarding the property of the bulk density of 20 to 30 mg/Cm3 it has been known from the collagen art (‘348)  that the properties of the collagen powder produced by the method comprising freeze-dried process (see above) are not  only “water absorbency” but also include “density” which are important for wound addressing (col.1, lines 62-65; and abstract, lines 13-17, ‘348). According, it has been known in collagen-wound healing art (‘576) that the collagen material useful for wound healing has the property of bulk density in a range of 0.01 to 0.3 g/cm3 (abstract, lines 1-4, ‘576) or alternatively a range 0.01 to 0.05 g/cm3 (col.4, lines 41-42, ‘576), i.e., 10 -50 mg/cm3  which encompasses instant 20-30 mg/cm3  (claim 22; step(f); and claim 20). MPEP states that “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (MPEP 2144.05(I)), and that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 (II)(A)). In this case, the  prior art density range 10 -50 mg/cm3  encompassed instant density range  20-30 mg/cm3, per the MPEP statements, one skilled art would have readily figured out suitable bulk density of the collagen powder produced by the process of ‘479, and, based on the ‘479 teaching/disclosure, one skilled in the art would have also readily manipulated the density of collagen particles in collage powder composition so as to meet the “demand” for its medical application in wound dressing such as for high exudative wounds (abstract, last 4 lines, ‘348) with  reasonable expectation of success.
Thus, the combination of the references’ teachings renders independent claims 1 and 22 and dependent claims 2, 5, 7, 14, 20-21 and 23 prima facie obvious.
  	
	The following is the discussion of the obviousness rejection of claims 3, 4, 6, 8-13 and 15-19.
9) ([0006], lines 8-10, ‘479). The adjusting of pH before (claim 3) or simultaneously (claims 4, 9, 12) adjusting/ determining the collagen concentration, e.g., 3%, is considered to be a design choice which is within the purview of one of ordinary skill in the art, and further in view of MPEP statement “selection of any order of mixing ingredients is prima facie obvious” and that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP20144.04 (IV)(C)).
Since the pulverization of the product using a mill to adjust the particle size of collagen powder ([0130], last 3 lines, ‘479) wherein the size is about 1 to 1,000 µm (see [0001], lines 6-7; [0023]-[0027], [0063] and [0114], ‘479) wherein the  “1,000 µm” , i.e., 1 mm, and since the pulverization via milling is used to produce the collagen particles of size 1 to 1,000 µm to inhibit collagen molecule aggregation/association ([0114], lines 5-9, ‘479), using the mill with a mesh of 1 mm (claim 19) is within the purview of one of ordinary skill in the art. 
 The use of acetic acid for adjusting pH to 3 that is  alternative to use of hydrochloric acid ([0134], lines 16-18) as acetic acid (claims 8, 9) has been used for neutralizing solution containing collagen and recovering the collagen precipitated (Example 9, [0165], lines 10-13, ‘479).
With respect to obviousness of claims 6 and 10-18, MPEP states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 (ii)-A).  
Regarding the “time length” of 5 second to 15 minute (900 second) for the mechanical degrading (claim 6) which encompasses the “pulverizing” limitation (‘479 and ‘030; see above discussion), it has been known in the art (‘030) that the collagen precipitates can be physically pulverized to produce collagen particles of size about  1000 [Symbol font/0x6D]m ([0068], lines 6-7; [0114], lines 5-9, ‘030) using a masscolloider at a flow rate of 500 ml/min ([0162], lines 3-5, Example 8, ‘479) provided by Masuko Sangyo Co, Ltd company ([0134], lines 23-25, ‘479). This provides the information of the time length (claim 6) for using the masscolloider to perform the conventional “pulverization” according to the company technical guidance as to how to use the masscolloider apparatus including the “time length” such as 5-900 second  (claim 6) for pulverizing the collagen composition (‘479, ‘030) in order to produce desired collagen particle size with size about 1000 [Symbol font/0x6D]m  with reasonable expectation of success. It is noted herein that the “time length” (claim 6) for performing the pulverization that is a “mechanical degrading” (claim 6) which is a “general condition” per MPEP. In addition, ‘479 has suggested the time that is 30 minutes (1800 sec) for homogenizing a collagen precipitate material  ([0135], lines 1-3, ‘479) wherein the homogenizing is within scope of the “mechanical degrading” in claim 6. It is within purview of one skilled in the art to choose proper time length for the homogenizing collagen material for a desired result. It is noted that the time length range “5 seconds to 15 minutes claim 6) is a workable range  which can be worked out through routine experimentation by one of ordinary skill in the art to determine appropriate time period for conducting the pulverization (a mechanical degradation) of collagen product per MPEP discussed above. Therefore, claim 6 is prima facie over the prior art teachings.

Regarding claim 10 which is directed to time length ([Symbol font/0xB3] 0.5 hour) for concentration adjusting step, which broadly encompasses all processes required for preparing collagen concentration which is subjected to subsequent freeze-drying for period of time more than 0.5 hour without upper limit of time. ‘479 has taught that in order to obtain 5% by mass concentration, 4 hour alkali treatment is performed ([0085], lines 9-15) as applied to claim 10. 

Regarding claim 12 which is directed to concentration–adjusting steps and the pH-adjusting step are conducted simultaneously for a period of 1-180 minutes (3h), since ‘479 has suggested adjusting collagen concentration  of 3% from a precipitation by dispersing the precipitate in water with adjusting the pH to result the dispersion of pH 3.0 ([0134], lines 14-17, ‘479) as applied to “…conducted simultaneously” (claim 12). MPEP states that [G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-(A)). In this case, the time period for conducting adjusting pH together with adjusting concentration of desired collagen product is within purview of one skilled in the art wherein “1-180 minites” is construed as an “optimum” or “workable” range per MPEP which can be worked out by routine experimentation performed by skilled artisan. Moreover, ‘479 has provided guidance for preparing uniform dispersed collagen concentration such as 3% wherein dispersion takes 30 minutes ([0179], lines 3-5, ‘479) wherein the uniformly dissolved collagen concentration is then subjected to pH adjustment to pH 3.0 ([0134], lines 15-17, ‘479). Therefore, claim 12 is prima facie over the prior art teachings. For the similar reason, claim 11 (which is directed to the pH-adjusting step is conducted for a period of 1-180 minutes is  prima facie over the prior art teachings as well.

Regarding claim 13 which is directed to freezing collagen source to a temperature about -33[Symbol font/0xB0]C to about -42 [Symbol font/0xB0]C, it has been known in the art (‘030) that freeze drying process is carried at – 50 [Symbol font/0xB0]C (Example 4, ‘030); and accordingly, the closely related collagen art (‘348) teaches that freeze-dried process is performed at temperature range from about - 20[Symbol font/0xB0]C to about - 35[Symbol font/0xB0]C (col.3, lines 7-9, ‘348)  which is within the instant temperature range “about -33[Symbol font/0xB0]C to about -42 [Symbol font/0xB0]C”; and thus, claim 13 is rejected. 

15, 16) is a mechanistic process associated with the drying process under vacuum drying using a dryer device, which is considered to be the “general condition”( see MPEP 2144.05 (I)(A)) of performing the conventional vacuum-drying mean using the dryer device such as  the “dryer” (VU-45)  which is well with purview of one skilled in the art. Thus, clams 15 and 16 are prima facie obvious over the prior art teachings. 

Regarding claims 17-18, the claims are directed to at least one “equilibrium step” in the dehydrating step(e) which employs the freeze-dry technique because  of “dehydrating the frozen collagen” wherein the “equilibrium step” allows the frozen collagen to reach a desired temperature (claim 17) and is conducted when the temperature increasing by 10 [Symbol font/0xB0]C (claim 18).
It is noted that the equilibrium for allowing the frozen collagen to reach desired temperature (claim 17) which is also “a general condition” (see MPEP 2144.05 (II)(A)) wherein the equilibrium (a mechanism associated with “freeze-dry” apparatus chosen and used by skilled artisan) takes place by increasing temperature by 10 [Symbol font/0xB0]C (a parameter of said operating) (claim 18), wherein the “equilibrium” is considered to be a spontaneous process occurring during performing conventional “freeze-dry” which has been routinely used by skilled artisan to dry (dehydrate) hydrated biomaterials including the collagen composition in this case.  
Moreover, it has also been known in the art (‘030) that the frozen collagen intermediate product (obtained from the freeze-drying process) is subsequently subjected to a further dry process at temperature of 10 [Symbol font/0xB0]C to 40 [Symbol font/0xB0]C under vacuum (Example 4, col., 6, lines 12-14, ‘030) to produce the desired collagen powder (Example 7, col.6, lines 48-50, ‘030). The six equilibrating steps being conducted when the temperature is increased by 10 [Symbol font/0xB0]C (claim 18) is a design choice or/and a mechanism of a “freeze-dry” apparatus chosen and used by skilled artisan, wherein the equilibrium can refer to an equilibrium at interface between vapor and ice (from frozen material) and at interface between the frozen and dried layers (sublimation front). Thus, claims 17 and 18 are obvious over the prior art teachings.
	Therefore, the combination of the reference teachings render the claims prima facie obvious. 

s 25-28 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 20130190479 (‘479) in view of US Pat. No.6613348 (‘348), US Pat. No.5138030 (‘030), US20100254900 (‘900),  US Pat. No. 4273705 (‘705) and US Pat. No. 5219576 (‘576).
‘479 teaches a process of preparing collagen powder comprising the steps:
(1) preparing alkaline-soluble collagen solution (step 25a) (Example 1, [0134], lines 1-11, ‘479) including grinding starting material “collagen fiber” to make an aqueous solution with collagen concentration of 3% by weight (see [0134], lines 15-16, ‘479) which reads on instant 1.5-4.0% (w/w) (step 25b); wherein said grinding is a mechanically degrading approach in addition to other mechanically degrading approach that is "pulverization" (see below). 
 (2) adjusting pH to 3.0 and then to pH 4.5 (step 25c) so as to isoelectrically precipitate collagen to generate collagen precipitates ([0134], lines 20-21 and 30-32; and [0083], ‘479); and recovered precipitate is dispersed or solubilized in water to collagen concentration of 3%  with adjusting pH to 3.0 with an acid  ([0134], lines 14-18, ‘479) which can be acetic acid ([0006], lines 8-10, ‘479). 
 It is noted that the open-ended claim language "comprising" (claim 25) allows for multiple pH adjusting steps. Also, it is noted that MPEP states that “selection of any order of mixing ingredients is prima facie obvious” and that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP 20144.04 (IV)(C)).
(3) drying said “collagen precipitate” to obtain “collagen powder” (see [0135], lines 1-7, ‘479) wherein said drying is a dehydration (step 25e) ([0022], lines11-14, ‘479); such as “freeze-drying” to obtain dry collagen (step 25d) ([0131], lines 13-15; [0006], line 12; and [0015], line 8, ‘479). It has been known that the freeze-dried collagen product can be further dehydrated using a dryer (col.3, lines 53-55, ‘348) such as oven at 150 [Symbol font/0xB0]C  (col.4, lines 17-20, ‘348) which reads on dehydrating the frozen collagen … by increasing a temperature of the frozen collagen to at least about + 30 [Symbol font/0xB0]C (step(e), new claim 25).  
Accordingly, the closely related collagen powder production art (‘030) teaches a method of producing a collagen powder (which is the common subject matter of ‘479), and teaches producing said collagen powder by subjecting collagen dispersion to a freeze-dry process which necessarily results in “dehydrating the frozen collagen” (claim 25) to produce the dried collagen powder product (Example 4, col.6, lines 12-14; and Example 7, ‘030); wherein said freeze-drying or lyophilization is a well-known routine dehydration process or technique, as applied to instant step(d), claim 25. 

Regarding dehydrating process is performed the “under a pressure in a range  from 0.05 mbar to 1 mbar” (step(e), claim 25), it has been known in the collagen dehydration art (‘900) that collagen material can be dehydrated using “vacuum drying” process at 80 [Symbol font/0xB0]C (which reads on “at least about +30 °C”)  at pressure less than 20 mbar ([0024],  lines 5-7, ‘900). The vacuum and temperature such that that vacuum is “less than 1 mbar” and the temperature is “less than 35 [Symbol font/0xB0]C (see [0107], lines 1-2, 24-25 and 34, ‘900), wherein the range of said “less than 35 [Symbol font/0xB0]C” overlaps instant range “at least +30 [Symbol font/0xB0]C (step(e), claim 25); and wherein said “less than 1 mbar” overlaps thereby being obvious over instant “a range from 0.05 mbar to 1 mbar” (step(e), claim 25). MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (MPEP 2144.05 (I)). In this case, the prior art range “less than 1 mbar” overlaps instant range “0.05 mbar to 1 mbar”.  Since the prior art (’900) has suggested that the “vacuum drying” (which is used for controlling water content during dehydrating biomaterial such as collagen material) 
can be manipulated by controlling both parameters the “vacuum” and the “temperature” with the vacuum < 1 mbar as suggested by ‘900, it would have been prima facie obvious for one skill  in the art to choose/apply the pressure within the claimed range “0.05-1 mbar” to achieve desired vacuum dry result for dehydrating collagen composition so as to obtain desired collagen powder  in order for the demanded wound dressing with reasonable expectation of success.
Moreover, the reduction of pressure to a range of about 0.05 to about 1 mbar (step(e), claim 25) is considered to be a mechanistic process associated with the conventional freeze-dry technique.
       ‘479 does not expressly discloses the property of produced collagen powder has bulk density of about 20 to 30 mg/Cm3” (step(f) of claim 25, claim 28) nor the property of the produced collagen powder has a water absorbency of least 20-fold of its dehydrated weight (claim 28).
[Symbol font/0xB7] Regarding the property of the bulk density of 20 to 30 mg/Cm3 it has been known from the collagen art (‘348)  that the properties of the collagen powder produced by the method comprising freeze-dried process (see above) are not  only “water absorbency” but also include “density” which are important for wound addressing (col.1, lines 62-65; and abstract, lines 13-17, ‘348). According, it has been known in collagen-wound healing art (‘576) that the collage material useful for wound healing has the property of bulk density in a range of 0.01 to 0.3 g/cm3 (abstract, lines 1-4, ‘576) or alternatively a range 0.01 to 0.05 g/cm3 (col.4, lines 41-42, ‘576), i.e., 10 -50 mg/cm3  which encompasses instant 20-30 mg/cm3  (step(f), claim 25; and claim 28). MPEP states that “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (MPEP 2144.05(I)), and that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 (II)(A)). In this case, the  prior art density range 10 -50 mg/cm3  encompassed instant density range  20-30 mg/cm3, per the MPEP statements, one skilled art would have readily figured out suitable bulk density of the collagen powder produced by the process of ‘479, and, based on the ‘479 teaching/disclosure, one skilled in the art would have also readily 
[Symbol font/0xB7] Regarding the property of the water absorbency, ‘479 teaches that the produced collagen powder has medical application ([0108], lines 1-3, ‘479).  Accordingly the relative collage powder art (‘348) has taught that the collagen powder (produced by a method comprising freeze-dried process) is useful as a wound dressing for high exudative wounds (abstract, last 4 lines, ‘348)  wherein high water absorbency is desired (col.1, lines 66-67, ‘348) and thus there is demand for using the collagen powder in would healing medical application (col.2, lines 11-12, ‘348) wherein said water absorbency refers to 2-20 times the weight of the collagen powder material (ref claims 12 and 16 of ‘348; and col.3, lines 40-41, ‘348). It is noted that ‘348 has disclosed measuring absorbency of water (see col.5, lines 1-5). The dry collagen powder having absorbency of 15 times its weight in liquid has been known to be an excellent wound excaudate control material (col.6, lines 60-64, ‘030). 
In addition, it has also been known in the collagen art (‘705) that collagen has high water absorbency property (col.1, lines 10-14, ‘705) wherein said “water absorbency is raised to 100 times of its own weight  for its use as wound-dressing material wherein the collagen has been utilized as an absorbent (col. 1, lines 12 and 19-23, ‘705) which is the common subject matter of ‘348). The prior art “water absorbency is raised to 100 times of its own weight” is applied to  the water absorbency of  at least 20-fold of its dehydrated weight (claim 28) that is the dehydrated collagen powder taught by ‘479 in order to meet the “demand” for the collagen powder to be used in would healing medical application such as wound dressing for high exudative wounds. Thus, one skilled in the art would have prepared dehydrated collagen powder with the water absorbency about 100 times of its own weight useful as the wound dressing material with reasonable expectation of success. 
In addition, it is noted that the applicants’ specification describes that the pH of the collagen dispersion prior to the freezing and dehydrating steps strongly influenced the fluid absorption capacity, and that the water uptake (i.e., absorption) properties of prepared collagen powder is primarily defined by the pH wherein a pH of <4.5 appears to provide a water absorption value of at least 20-fold greater than the sample weight (see page 8, lines 26-27 and 32-34, instant specification). Since the prior art has taught the method of making the collagen powder comprising the step adjusting pH to 3 and 4.5 (‘479), which is substantially same as applicant’s own specification description of how the pH of the composition before the freeze dry process influences the water absorbency property of at least 20-fold greater than the sample weight; i.e., the applicant’s specification supports  the inherent property of the water absorbency thereof for the collagen composition made by ‘479 process. 
Thus, the combination of the references’ teachings renders independent claim 25 and dependent claim 28 prima facie obvious.
equilibrium step” in the dehydrating step(e) which employs a freeze-dry apparatus/freeze-dry technique to produce “dehydrating the frozen collagen”; wherein the “equilibrium step” allows the frozen collagen to reach a desired temperature (claim 26) and is conducted when the temperature increasing by 10 [Symbol font/0xB0]C, and wherein the at least one “equilibrium step” is performed when the temperature is increased to at least -20 [Symbol font/0xB0]C (claim 27). Said “at least one equilibrium step is performed when the temperature is increased to at least -20 [Symbol font/0xB0]C” (claim 27) is construed as a mechanism associated with “freeze-dry” apparatus chosen and used by skilled artisan. Thus, claims 26-27 are obvious over the prior art teachings.
	Therefore, the combination of the reference teachings render the claims 25-28 prima facie obvious. 

	The Applicant’s response to the 103 rejection 
It is noted that the above new 103 rejection (with newly cited references, see above) is applicable to claims 1-23 and new claims 25-28. 
At pages 7-8, the response filed 10/18/2021 asserts that the cited references in combination do not render claim 1 and new claims 25 and 28 obvious, since the cited references do not teach or suggest collagen powder having the property of a bulk density value in a range from 20 mg/cm3 to 30 mg/cm3 and the property of a water absorbency of at least 20-fold of its dehydrated weight.
Also, the response argues that  none of the cited references (alone or in combination) disclose or suggest the limitation (new claim 25) increasing a temperature of the frozen collagen to at least about +30 °C while under a pressure in a range from 0.05 mbar to 1 mbar, and asserts that  ‘030 (Pachence) at best disclose freeze drying a dispersion at temperatures of 10 °C to 40 °C under vacuum, but does not disclose or  suggest the claimed increasing a temperature of the frozen collagen to at least about +30 °C  under a pressure from 0.05 mbar to 1 mbar. Thus, applicant concludes claim 28 is patentable  over the cited reference (p.8, last line, the response). 

            The applicants’ arguments are found not persuasive because of the reasons below.
[Symbol font/0xB7] Regarding the property of the water absorbency, ‘479 has taught the steps (a)-(f) of a process of producing collagen powder in claims 1 and 25 and has discussed that that the produced collagen powder has medical application. Although ‘479 does not expressly teach the water absorbency, it has been known in the collagen powder art (‘348) that the collagen powder with high water absorbency is desired and useful as a wound dressing for high exudative wounds. And, it also has been known from the art (‘030 [Pachence]) that dry collagen powder having absorbency of 15 times its weight in liquid has been known to be an excellent wound excaudate control material (col.6, lines 60-64, ‘030). In particular, ‘348 has disclosed the collagen powder composition having property of water absorbency refers to 2-20 times the high water absorbency property (col.1, lines 10-14, ‘705) which can be raised to 100 times of its own weight  for its use as wound-dressing material wherein the collagen has been utilized as an absorbent (col. 1, lines 12 and 19-23, ‘705).
Correspondingly, the method (‘479) of preparing the collagen powder comprises using/adjusting pH of collagen solution to pH 3 which is well suited for achieving the water absorbency at least 20-fold greater than the sample weight.    
MPEP states that “[W]hen the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01). In view of the critical role of pH value such as pH<4.5 in determining the water absorbency of the produced collagen powder, and further in light that the prior art process (‘479) including adjusting pH is substantially identical to the claimed process (claims 1, 25), a prima facie case of either anticipation or obviousness has been established per MPEP.  
	
 [Symbol font/0xB7] Regarding the property of the bulk density of 20 to 30 mg/Cm3  (new claims 25, 28), it has been known from the collagen art (‘348)  that the property of bulk density of collagen composition in addition to the property of water absorbency (see above discussion) is the important factor determining its use in the wound dressing (col.1, lines 62-65; and abstract, lines 13-17, ‘348). Moreover, the collage material useful for wound healing has the bulk density in a range such as 0.01 to 0.05 g/cm3  (i.e., 10 -50 mg/cm3) which encompasses instant 20-30 mg/cm3  (claims 25, 28) has been known in the art (col.4, lines 41-42, ‘576).
MPEP states that “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (MPEP 2144.05(I)), and that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 (II)(A)). In this case, the  prior art density range 10 -50 mg/cm3  encompassed instant density range  20-30 mg/cm3, per the MPEP statements, one skilled art would have readily figured out suitable bulk density of the collagen powder produced by the process of ‘479, and would have, based on the ‘479 teaching/disclosure, readily manipulated the density of collagen particles in collage powder composition so as to meet the “demand” in medical field of wound dressing for high exudative wounds (abstract, last 4 lines, ‘348) with  reasonable expectation of success. Thus, the combination of the references’ teachings renders the claims 1, 25 and 28 prima facie obvious, and thus, the applicant’s argument that claim 28 is patentable and argument that the cited references do not render claims 1, 25 and 28 obvious are not persuasive. 
cited references do not disclose/suggest the limitation (new claim 25) of  increasing a temperature of the frozen collagen to at least about +30 °C while under a pressure in a range from 0.05 mbar to 1 mbar is concerned, although the prior art does not expressly disclose said pressure range 0.05 - 1 mbar, it has been known in the collagen dehydration art (‘900) that collagen material can be dehydrated using “vacuum drying” process at 80 [Symbol font/0xB0]C (which reads on instant “at least about +30 °C”) at pressure < 20 mbar. In addition ‘900 has suggested that the “vacuum drying” technique  that is used to control water content (via dehydration) through controlling both vacuum and temperature such that that the vacuum is “less than 1 mbar” (< 1 mbar) and the temperature is “less than 35 [Symbol font/0xB0]C for example. The prior art “< 1 mbar” overlaps instant pressure range 0.05 - 1 mbar.
MPEP states that “[I]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (MPEP 2144.05 (I)). In this case, the prior art range “< 1 mbar” overlaps instant range “0.05 mbar to 1 mbar”.  Since the prior art (’900) has suggested that the “vacuum drying” can be manipulated by controlling both parameters the “vacuum” and the “temperature” with the vacuum < 1 mbar as suggested by ‘900, it would have been prima facie obvious for one skill  in the art to choose/apply the pressure such as “1 mbar (that is within the instant range “0.05-1 mbar”) to achieve desired vacuum dry outcome for dehydrating collagen composition so as to obtain desired collagen powder in order for its demanded medical application in wound dressing with reasonable expectation of success.
Thus, the 103 rejection is proper and stands. 

                                                  Conclusion
	  Claims 1-23 and 25-28 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Samuel  W. Liu/
Examiner, Art Unit 1656
November 4, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600